NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED


                                          IN THE DISTRICT COURT OF APPEAL

                                          OF FLORIDA

                                          SECOND DISTRICT


DESIREE WATSON,                    )
                                   )
             Appellant,            )
                                   )
v.                                 )             Case No. 2D17-1586
                                   )
FLORIDA HEALTH SCIENCES CENTER, )
INC. d/b/a Tampa General Hospital, )
                                   )
             Appellee.             )
                                   )

Opinion filed June 6, 2018.

Appeal from the Circuit Court for
Hillsborough County; Rex M. Barbas,
Judge.

Andrew Wellman, Chris Limberopoulos,
and Kevin Sparkman of The Florida Law
Group, Tampa, for Appellant.

Richard Oliver of Carlton Fields Jorden
Burt, P.A., Tampa, for Appellee.



PER CURIAM.


             Affirmed.


BLACK and ATKINSON, JJ., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE,
Concur.